       Case 5:20-cv-00862-VKD Document 1 Filed 02/05/20 Page 1 of 7



 1   MICHAEL A. LAURENSON (SBN: 190023)
     SETH WEISBURST (SBN: 259323)
 2   GORDON REES SCULLY MANSUKHANI, LLP
     275 Battery Street, Suite 2000
 3   San Francisco, CA 94111
     Telephone: (415) 875-3141
 4   Facsimile: (415) 986-8054
     mlaurenson@grsm.com
 5   sweisburst@grsm.com

 6   Attorneys for Defendants
     HIRENAMI, INC. dba VIDREACH;
 7   ITC HOLDING COMPANY, LLC;
     BROWN SERVICE COMPANY, INC.
 8

 9                           UNITED STATES DISTRICT COURT

10                         NORTHERN DISTRICT OF CALIFORNIA

11
     BROOKE JIGGER, an individual; and       )   Case No.:
12   JENNA BALLERE, an individual,           )
                                             )   DEFENDANTS’ NOTICE OF
13                            Plaintiffs,    )   REMOVAL OF ACTION PURSUANT
                                             )   TO 28 U.S.C. SECTIONS 1332, 1441(b),
14         vs.                                   AND 1446 (Diversity)
                                             )
15                                           )
     HIRENAMI, INC. dba VIDREACH, a              Accompanying Papers:
     Georgia Corporation; ITC HOLDING        )   Declaration of Ralph C. Mylie, Jr.
16   COMPANY, LLC, a Delaware limited        )   Declaration of Seth Weisburst;
     liability company; BROWN SERVICE        )   Civil Cover Sheet
17   COMPANY, INC., a Georgia Corporation;   )
     and DOES 1 through 25, inclusive,       )   Complaint filed: 12/27/2019
18                                           )
                              Defendants.    )
19                                           )
                                             )
20                                           )
21

22

23

24

25

26

27

28

                                         -1-
                            DEFENDANTS’ NOTICE OF REMOVAL
       Case 5:20-cv-00862-VKD Document 1 Filed 02/05/20 Page 2 of 7



 1                                        NOTICE OF REMOVAL
 2   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

 3          PLEASE TAKE NOTICE that Defendants Hirenami, Inc. dba vidREACH

 4   (“vidREACH”), ITC Holding Company, LLC (“ITC Holding Company”), and Brown Service

 5   Company, Inc. (“Brown Service Company”) (collectively, “Defendants”), hereby remove to this

 6   Court, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, based on diversity of citizenship, the

 7   above-captioned action filed in the Superior Court of the State of California, County of Santa

 8   Clara, which is further described below. In support of this removal, Defendants state as follows:

 9                                   I.     THE REMOVED CASE
10          1.       The removed case is a civil action filed in the Superior Court of the State of
11   California, County of Santa Clara on December 27, 2019, entitled, Brooke Jigger and Jenna
12   Ballere v. Hirenami, Inc. dba vidREACH,          ITC Holding Company, LLC, Brown Service
13   Company, Inc., and Does 1-25, inclusive, Case No. 19CV360899 (the “State Complaint” or
14   “Complaint”).    A true copy of the State Complaint is annexed to the Declaration of Seth
15   Weisburst in Support of Notice of Removal of Action filed herewith (“Weisburst Decl.,” Ex. A).
16          2.       Plaintiffs alleges various causes of action in the State Complaint stemming from
17   their employment with Defendants, including pregnancy and sex discrimination, retaliation,
18   violations of the California Family Rights Act, violation of Article I, Section VIII of the
19   California Constitution, violation of California’s Pregnancy Disability Leave Law, violation of
20   California Gov’t Code §§ 12940(m) and (k), failure to engage in the interactive process,
21   wrongful termination in violation of public policy, intentional infliction of emotional distress,
22   and failure to pay wages upon termination. (Ex. A to Weisburst Decl.)
23          3.       Plaintiffs served the Summons and State Complaint on Defendant vidREACH on
24   January 6, 2020. (Declaration of Ralph C. Mylie, Jr. (“Mylie Decl.”), ¶ 5.)
25          4.       Plaintiffs served the Summons and State Complaint on Defendant ITC Holding
26   Company on January 9, 2020. (Mylie Decl., ¶ 7.)
27          5.       Plaintiffs served the Summons and State Complaint on Defendant Brown Service
28   Company on January 14, 2020. (Mylie Decl., ¶ 9.)

                                             -2-
                                DEFENDANTS’ NOTICE OF REMOVAL
        Case 5:20-cv-00862-VKD Document 1 Filed 02/05/20 Page 3 of 7



 1          6.        On February 3, 2020, Defendants answered the State Complaint in Santa Clara

 2   Superior Court. (Weisburst Decl., ¶ 6, Ex. C.)

 3          7.        Defendants are filing this Notice of Removal on February 5, 2020, which is

 4   within 30 days of service of the State Complaint on Defendants. All named Defendants consent

 5   to and support the removal of this action to this Court. (Mylie Dec., ¶ 1).

 6                              II.     PROCEDURAL REQUIREMENTS

 7          8.        Defendants have thirty (30) days from the date of service or receipt of a copy of a

 8   pleading setting forth a removable claim to remove a case. 28 U.S.C. § 1446(b).               Where

 9   removability is uncertain from the face of the pleading, the 30-day period is measured from the

10   point at which defendant had notice that the action is removable. Id. Here, the Complaint was

11   filed on December 27, 2019. Defendants were served with the State Complaint on January 6,

12   2020 (vidREACH), January 9, 2020 (ITC Holding Company), and January 14, 2020 (Brown

13   Service Company). (Mylie Decl., ¶¶ 5, 7, 9.) Defendants are filing this Notice of Removal

14   application on February 5, 2020, which is within 30 days of the State Complaint service of each

15   of the Defendants. As such, this Notice of Removal is timely filed.

16          9.        Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders for

17   the state court action in Defendants’ possession are filed herewith. (Weisburst Decl., ¶¶ 4-8,

18   Exs. A, B, and C.)

19          10.       Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

20   Removal will be filed with the Superior Court of California, County of Santa Clara, promptly

21   after filing of this Notice of Removal with this Court.

22          11.       Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of

23   Removal will be given to all adverse parties promptly after the filing of this Notice of Removal

24   in this Court.

25          12.       If any question arises as to the propriety of the removal of this action, Defendants

26   request the opportunity to conduct discovery, brief any disputed issues and to present oral

27   argument in favor of its position that this case is properly removable.

28          13.       Nothing in this Notice of Removal shall be interpreted as a waiver or

                                               -3-
                                  DEFENDANTS’ NOTICE OF REMOVAL
        Case 5:20-cv-00862-VKD Document 1 Filed 02/05/20 Page 4 of 7



 1   relinquishment of Defendants’ right to assert defenses including, without limitation, the defenses

 2   of (i) lack of jurisdiction over person, (ii) improper venue and/or forum non conveniens, (iii)

 3   insufficiency of process, (iv) insufficiency of service of process, (v) improper joinder of claims

 4   and/or parties, (vi) failure to state a claim, (vii) failure to join indispensable parties, or (viii) any

 5   other procedural or substantive defense available under state or federal law.

 6                                 III.   JURISDICTIONAL STATEMENT

 7             14.      JURISDICTION: This action is a civil action over which this Court has original

 8   jurisdiction pursuant to 28 U.S.C. § 1332, and is one which may be removed to this Court by

 9   Defendant pursuant to the provisions of 28 U.S.C. § 1441(b), in that it is a civil action between

10   citizens of different states and the matter in controversy exceeds the sum of $75,000.00.

11             15.      INTRADISTRICT ASSIGNMENT: Pursuant to 28 U.S.C. § 1446(a), venue is

12   proper in the Northern District of California because this district embraces the place in which the

13   removed action has been pending. Plaintiff Jenna Ballere alleges that at all relevant times she

14   lived and worked in Santa Clara County, and Plaintiffs collectively chose to file the Complaint in

15   Santa Clara County (See Weisburst Decl. Ex. A (Complaint at ¶ 2).) Pursuant to Local Rules 3-2

16   and 3-5, as this action arises from Santa Clara County and assignment to the San Jose Division is

17   proper.

18               III.     THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET

19             16.      The amount at issue in the State Complaint is in excess of $75,000, exclusive of

20   interest and costs. (See 28 U.S.C. § 1332; Weisburst Decl., ¶¶ 9-12).

21             17.      The removing party’s initial burden is to “file a notice of removal that includes ‘a

22   plausible allegation that the amount in controversy exceeds the jurisdictional threshold.’” Ibarra

23   v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (quoting Dart Cherokee Basin

24   Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). “By design, [28 U.S.C.] § 1446(a)

25   tracks the general pleading requirement stated in Rule 8(a)” which requires only that the grounds

26   for removal be stated in a “short and plain statement.” Dart, 135 S. Ct. at 553.

27             18.      Generally, a federal district court will first “consider whether it is ‘facially

28   apparent’ from the complaint that the jurisdictional amount is in controversy.” Abrego v. Dow

                                                 -4-
                                    DEFENDANTS’ NOTICE OF REMOVAL
       Case 5:20-cv-00862-VKD Document 1 Filed 02/05/20 Page 5 of 7



 1   Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006) (internal citation omitted). But a defendant may

 2   remove a suit to federal court notwithstanding the failure of the plaintiff to plead the required

 3   amount. Absent the facial showing from the complaint, the court may consider facts averred in

 4   the removal petition.    Id.   Next, if the defendant’s allegation(s) regarding the amount in

 5   controversy is challenged, then “both sides submit proof and the court decides, by a

 6   preponderance of the evidence, whether the amount-in-controversy requirement has been

 7   satisfied.” Ibarra, 775 F.3d at 1195. At that time, “it may be appropriate to allow discovery

 8   relevant to [the] jurisdictional amount prior to remanding.” Abrego, 443 F.3d at 691 (internal

 9   citation omitted).

10          19.     Here, Defendants dispute that they are liable for any damages whatsoever to

11   Plaintiffs. Nevertheless, Defendants can demonstrate that the amount in controversy exceeds

12   $75,000 under the “preponderance of the evidence” standard. See Guglielmino v. McKee Foods

13   Corp., 506 F.3d 696, 699 (9th Cir. 2007). The standard requires only that the removing party

14   present evidence that “it is more likely than not” that the amount in controversy is satisfied. Id.

15          20.     In their Complaint, Plaintiffs allege and seek damages for lost past and future

16   earning and other economic damages since their termination from employment on April 4, 2019,

17   more than nine months ago. (See Weisburst Decl., Ex. A (Complaint at ¶¶ 24, 33, 42, 51, 62, 78,

18   90, 104, 121).) Before her termination, Plaintiff Brooke Jigger was earning a $70,000 base

19   salary with a commission of up to an additional $60,000 annually. (Weisburst Decl., ¶ 9).

20   Plaintiff Jenna Ballere was earning a $110,000 base salary with a commission of up to an

21   additional $60,000 annually. (Id.). Seeking past earnings calculated on base salary alone dating

22   back to Plaintiffs’ termination would be in excess of $54,000 for Ms. Jigger and more than

23   $85,000 for Ms. Ballere, or a total of more than $139,000. (Id.)

24          21.     Thus, Plaintiffs’ alleged lost past earning damages alone exceed $139,000.

25   Plaintiffs also seek general damages, punitive damages, expert witness fees, civil penalties, and

26   recovery of their attorneys’ fees in the State Complaint. (See Weisburst Decl. Ex. A (Complaint

27   at ¶¶ 44-46, 53-55, 64-66, 72-73, 80-82, 92-94, 106-08, and “Prayer for Relief”.) As such, the

28   amount in controversy exceeds $75,000.00. (See Weisburst Decl., ¶¶ 9-12.)

                                              -5-
                                 DEFENDANTS’ NOTICE OF REMOVAL
       Case 5:20-cv-00862-VKD Document 1 Filed 02/05/20 Page 6 of 7



 1                          V.      DIVERSITY OF CITIZENSHIP EXISTS

 2          22.     Defendants are informed and believe that Plaintiffs were at the time of the filing

 3   of the Action, and still are, citizens of the State of California. Plaintiffs both allege in the

 4   Complaint that they are residents of the State of California. (See Weisburst Decl., Ex. A

 5   (Complaint at ¶¶ 2-3).)

 6          23.     For diversity purposes, “a corporation shall be deemed to be a citizen of any State

 7   by which it has been incorporated and of the State where it has its principal place of business.”

 8   Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). Defendant vidREACH is a corporation that

 9   was at the time of the filing of the State Complaint, and still is, a citizen of the State of Georgia

10   and not a citizen of the State of California. (Mylie Decl., ¶ 4; see also Weisburst Decl., Ex. A

11   (Complaint at ¶ 5).) Defendant ITC Holding Company, LLC is a corporation formed under the

12   laws of the State of Delaware with its principal place of business in the State of Georgia, and

13   therefore a citizen of the State of Georgia and the State of Delaware, and not a citizen of the

14   State of California. (Mylie Decl., ¶ 6; see also Weisburst Decl., Ex. A (Complaint at ¶ 7).)

15   Defendant Brown Service Company is a corporation that was at the time of the filing of the State

16   Complaint, and still is, a citizen of the State of Georgia and not a citizen of the State of

17   California. (Mylie Decl., ¶ 8; see also Weisburst Decl., Ex. A (Complaint at ¶ 5).)

18          24.     Defendant vidREACH’s principal place of business was at the time of the filing

19   of the State Complaint, and still is, 3025 Windward Plaza, Suite 300, Alpharetta, GA 30005.

20   (Mylie Decl., ¶ 4.) Defendants ITC Holding Company and Brown Service Company share the

21   same principal place of business: 1791 O.G. Skinner Dr., West Point, GA 31833. (Id., ¶¶ 6, 8.)

22   This was the principal place of business for ITC Holding Company and Brown Service Company

23   at the time of the filing of the State Complaint, and remains so today. (Id.)

24                                        VI.     CONCLUSION

25          25.     Consequently, the state court action may be removed to this Court by Defendants

26   in accordance with the provisions of 28 U.S.C. § 1441 because: (i) this action is a civil action

27   pending within the jurisdiction of the United States District Court for the Northern District of

28   California, (ii) the action is between citizens of different states, and (iii) the amount in

                                              -6-
                                 DEFENDANTS’ NOTICE OF REMOVAL
       Case 5:20-cv-00862-VKD Document 1 Filed 02/05/20 Page 7 of 7



 1   controversy exceeds $75,000.00, exclusive of interest and costs.

 2   Dated: February 5, 2020                     GORDON REES SCULLY MANSUKHANI, LLP
 3
                                                 By:         /s/ Seth Weisburst
 4                                                      Michael A. Laurenson
                                                        Seth Weisburst
 5

 6                                               Attorneys for Defendants
                                                 HIRENAMI, INC. dba VIDREACH, ITC
 7                                               HOLDING COMPANY, LLC, and BROWN
                                                 SERVICE COMPANY, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -7-
                                DEFENDANTS’ NOTICE OF REMOVAL
